Citation Nr: 0941153	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-30 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The Veteran had active service from February 1966 to December 
1968, with service in the Republic of Vietnam from February 
1967 to February 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran's claim was previously before the Board in March 
2008 and was remanded at that time for additional evidentiary 
development.  Regrettably, another remand is required for the 
reasons discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran in this case contends that his currently 
diagnosed PTSD is related to service, and specifically to his 
in-service duties in Vietnam as an intelligence analyst and 
interrogator.  

The Veteran submitted a statement in support of the current 
claim in August 2009 in which he indicated that he 
participated in approximately eight or nine "missions" from 
June 1967 to January 1968 in which he was flown by helicopter 
to interrogate enemy combatants.  According to the Veteran, 
these missions occurred in "hot zones" and the helicopters 
were often subjected to arms fire when attempting to land.  
Once on the ground, the Veteran was tasked with getting "as 
much information as quickly as possible from prisoners" to 
determine the numbers and locations of enemy positions.  The 
Veteran expressed remorse about some of his actions during 
these interrogations, but "did what we had to in order to 
accomplish the mission."  The Veteran nevertheless reported 
thinking about "what I did on a constant basis."
Service personnel records (SPRs) associated with the claims 
file indicated that the Veteran had service in Vietnam from 
February 1967 to February 1968 and that he served as an 
intelligence analyst and interrogator.  Service treatment 
records (STRs) are completely negative for a diagnosis of or 
treatment for any psychiatric disability, to include PTSD.  
There is also no evidence of a psychiatric disability, to 
include PTSD, within one year after discharge from service.  

Although it is unclear from the record the extent to which 
the Veteran engaged in combat, the Board acknowledges, for 
the sake of argument, that when a claim is brought by a 
veteran who engaged in combat, satisfactory lay or other 
evidence that a disease or injury was incurred in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service, even if there are no official 
records indicating occurrence in service.  See 38 U.S.C.A. § 
1154(b).	

In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
found that while § 1154(b) relaxes the evidentiary burden for 
a combat veteran with respect to evidence of an in-service 
occurrence of an injury, it does not create a statutory 
presumption that a combat veteran's disease or injury is 
automatically service-connected.  Rather, the Veteran must 
still provide competent evidence of a relationship between an 
injury in service and a current disability.  The Board also 
notes that 38 U.S.C.A. § 1154(a) provides that considerations 
shall be given to the places, types, and circumstances of the 
Veteran's service as shown by his service record, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
In light of the evidence described above and given the 
evidence of record, the Board finds that the Veteran's 
stressor has been sufficiently corroborated in this case.

Subsequent post-service evidence of record shows that the 
Veteran was diagnosed and treated for PTSD, major depressive 
disorder, and anxiety.  See VA treatment notes dated December 
2004 and February 2005; see also July 1972 private 
examination report by A. O'C., Ph.D.  Dr. O'C. also stated 
that the Veteran's general anxiety and claustrophobia were 
"most likely" increased by his service in Vietnam.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, the Veteran should be afforded a VA psychiatric 
examination to ascertain the nature and etiology of any of 
the Veteran's psychiatric disorders and their relationship to 
service, if any.  See also, Clemons v. Shinseki, 23 Vet. App. 
1, 5-6 (2009) (finding that a claim for PTSD cannot be a 
claim limited only to that diagnosis, but must be considered 
a claim for any mental disability that may reasonably be 
encompassed by several factors including: the claimant's 
description of the claim, the symptoms the claimant 
describes, and the information the claimant submits or that 
the Secretary obtains in support of the claim).    
   
The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992). Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from April 22, 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
from April 22, 2008 to the present.

2.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for a psychiatric examination.  The 
examiner is asked to ascertain the nature 
of all psychiatric disabilities and proper 
diagnoses thereof, to include PTSD, as set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the Veteran has PTSD 
related to a corroborated in-service 
stressor.  If the examiner concludes that 
the Veteran meets the criteria for a PTSD 
diagnosis, the examiner is asked to 
explain how each of the requisite criteria 
for this diagnosis are satisfied.  The 
examiner is also asked to express an 
opinion as to whether the currently 
diagnosed PTSD is at least as likely as 
not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
military service, and specifically, to a 
confirmed stressor, such as the Veteran's 
in-service duties as an intelligence 
analyst and interrogator.  The examiner 
must provide a complete rationale for any 
stated opinion.

In the alternative, the examiner is also 
asked to express an opinion as to whether 
the Veteran has any other diagnosed 
psychiatric disabilities, to include major 
depressive disorder and anxiety (See VA 
treatment records dated December 2004 and 
February 2005; see also July 1972 private 
treatment record from A. O'C., Ph.D.).  If 
so, the examiner is asked to express an 
opinion as to whether the psychiatric 
disability is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the Veteran's period of active 
service, to include his in-service duties 
as an intelligence analyst and 
interrogator.  The examiner must provide a 
complete rationale for any stated opinion.
  
3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


